Citation Nr: 0208441	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  96-32 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a liver disorder, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active duty from February 1969 to 
December 1970, including over ten months in Vietnam.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that, in part, 
denied the appellant's claim for service connection for a 
liver disorder secondary to Agent Orange exposure.  In May 
2001, the Board remanded the case to the RO for additional 
development; the RO has now returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

2.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era.

3.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

4.  The appellant has submitted no evidence showing any 
continuing or existing hepatic pathology that is related to 
service, nor has he submitted any evidence showing a current 
diagnosis or treatment for any liver condition.


CONCLUSION OF LAW

No liver disorder claimed as a result of exposure to Agent 
Orange has been shown to be incurred in or aggravated by the 
appellant's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1116 (as amended by § 201(c) of the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001)); 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that service connection for a liver disorder, claimed 
as due to exposure in Vietnam to herbicidal agents, including 
Agent Orange, is not warranted.

The appellant had a period of service in the Republic of 
Vietnam from September 1969 to August 1970.  His service 
medical records do not reflect any complaints or 
symptomatology pertaining to liver disease.  The service 
medical records are devoid of any reference to complaints of, 
diagnosis of, or treatment for, any liver disorder or hepatic 
pathology.  

The appellant first filed a claim for benefits in June 1971; 
the VA Form 21-526 he then submitted contains no mention of 
any liver disorder.  April 1971 VA hospital records do not 
include a record of any physical findings related to a liver 
disorder or to hepatic pathology.  A May 1986 laboratory 
report indicates that the appellant had test results of 27 
U/L SGOT (normal 8-27) and 1.36 mg/dl total bilirubin (normal 
0.2-1.2).  The appellant was sent a letter by VA informing 
him that the results of these two tests were mildly high.  
Private and VA outpatient clinic records dated between 1986 
and 1988 do not contain any information indicating that the 
appellant was diagnosed with any liver disorder or hepatic 
pathology.  Laboratory tests performed at a private facility 
in February 1988 showed that the appellant had an SGOT level 
of 13 U/LT (normal 5-40) and a total bilirubin level of 1.1 
mg/dl (normal 0.1-1.3).  VA outpatient clinic records dated 
between 1991 and 1993 do not contain any information 
indicating that the appellant was diagnosed with any liver 
disorder or hepatic pathology.  A February 2000 VA laboratory 
report shows that the appellant had a total bilirubin level 
of 1.28; this level was not flagged as being above normal 
limits.  VA outpatient clinic records dated between 1999 and 
2001 do not contain any information indicating that the 
appellant was diagnosed with any liver disorder or hepatic 
pathology.  The evidence of record does not contain any 
clinical diagnosis pertaining to any liver disorder or 
hepatic pathology for the appellant.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  Also, the 
legislation removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. 
§ 3.307(a)(6)(ii). 

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and certain respiratory cancers.  Where chloracne or 
other acneform disease consistent with chloracne or porphyria 
cutanea tarda becomes manifest to a compensable degree within 
one year of the last date on which the veteran was exposed to 
an herbicide agent during active service and where Hodgkin's 
disease, non-Hodgkin's lymphoma, soft-tissue sarcoma, or 
multiple myeloma becomes manifest to a compensable degree any 
time after service, service incurrence will be presumed.

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
VA Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

The appellant did serve in the Republic of Vietnam.  However, 
the appellant's claim for service connection for a liver 
disorder claimed as due to Agent Orange exposure must be 
denied on two grounds.  First, there is no competent medical 
evidence showing that he has any of the disorders 
specifically listed at 38 C.F.R. § 3.309(e).  In particular, 
the appellant has never been diagnosed with porphyria cutanea 
tarda.  Therefore, the appellant is not entitled to a 
presumption for the claimed liver disorder as being 
etiologically related to exposure to herbicide agents used in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii); see also McCartt 
v. West, 12 Vet. App. 164, 168 (1999) (both service in the 
Republic of Vietnam and diagnosis of one of the listed 
diseases pursuant to 38 C.F.R. § 3.309(e) are required to 
establish entitlement to the presumption of exposure to 
herbicide agent in service).  Therefore, as a matter of law, 
the appellant cannot receive the benefit of a rebuttable 
presumption that his claimed liver disorder was caused by his 
exposure to Agent Orange.  

Second, the evidence of record does not show that the 
appellant has a liver disorder.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence 
in this case shows no conclusive evidence of the existence of 
any chronic liver disorder and denial of the claim could be 
warranted on that basis because there is no current 
disability, i.e., there is no liver disorder.  Furthermore, 
even assuming, arguendo, that the appellant's alleged chronic 
liver disorder is currently in remission, there is no medical 
evidence of record demonstrating the existence of any liver 
pathology one year after the appellant returned from Vietnam 
in August 1970, or within one year after separation from 
service.  Since service connection cannot be granted for a 
disability that is not shown to exist, the Board must 
accordingly find that a claim for service connection for 
residuals of Agent Orange exposure, i.e., a liver disorder, 
is not warranted.

Thus, because the appellant's claimed liver condition may not 
be presumed to have been incurred by exposure to an herbicide 
agent, and competent medical evidence has not been presented 
that establishes the current existence of any hepatic 
pathology, his liver disorder claim must be denied.  The 
Board has considered the doctrine of reasonable doubt in the 
appellant's favor, but, as the preponderance of the evidence 
is against his claim, that doctrine is not for application.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Finally, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.

The VCAA imposes upon VA a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b) and (c)).

After a review of the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the VCAA.  The rating decisions, the Statement 
of the Case (SOC), and the Supplemental Statement of the Case 
(SSOC) notified the appellant and his representative of the 
evidence necessary to substantiate the Agent Orange claim, as 
well as the evidence that had been received and the evidence 
to be provided by the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate this claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim, 
particularly in light of the complete lack of any evidence 
showing that any liver disorder currently exists.  The 
appellant has not reported that any other pertinent evidence 
might be available or that he has any medical diagnosis of 
any of his claimed disorders; the appellant failed to respond 
to the RO's June 2001 request for medical evidence showing 
the existence of a liver disorder.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  VA has obtained pertinent medical 
records.  Veterans Claims Assistance Act of 2000, Pub L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§ 5103.  

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the claim on appeal 
have been made by the agency of original jurisdiction.  VA 
has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his Agent Orange claim.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Moreover, given the completeness of the present record that 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development codified by VCAA.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the appellant of his right to submit evidence.  It would not 
breach his rights under VCAA for the Board to proceed to 
review the appeal.  Furthermore, neither the appellant nor 
his representative has asserted that the case requires 
further development or action under VCAA.  Therefore, the 
Board finds that VA has completed its duties under the VCAA 
and all applicable law, regulations and VA procedural 
guidance.  38 C.F.R. § 3.103.


ORDER

Service connection for a liver disorder, claimed as due to 
Agent Orange exposure, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

